Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert (6050527) in view of Cook III (US-Pub 2014/020170)
Regarding claims 1 and 9, Hebert discloses an air intake scoop (30, fig 6) fastened at an orifice (20, fig 6) of a panel (see annotated fig. 6) of an aircraft and to an air circulation duct (26, fig 6) and configured to draw an air flow (38, fig 6), the air intake scoop comprising: an air inlet mouth (22 and 34, fig 6) having a wall (34, fig 6) projecting from one side of the panel opposite the drawn air flow; a peripheral collar (see annotated fig. 6) located at one end of the air inlet mouth, the peripheral collar separate from the panel and fastened to the panel (it stays secured to the panel therefore it would be fastened to it in some manner); and a bearing element (see annotated fig. 6) separate from the peripheral collar, the bearing element supporting the air circulation duct and extending along the peripheral collar away from the air inlet mouth (see how they are two different parts that extend along each other, fig 6 below), and the bearing element is fastened on the peripheral collar such that a pressure barrier (the bearing element is attached to the peripheral collar therefore it would form a pressure barrier since air would not pass through the solid object) is formed by the bearing element between the peripheral collar and the air circulation duct.

    PNG
    media_image1.png
    325
    611
    media_image1.png
    Greyscale

Hebert does not disclose wherein the air inlet mouth and the bearing element are made of a thermoplastic material.
 Cook III teaches producing a turbine engine air duct from thermoplastic (par. 0017, 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the air duct comprising the air inlet mouth and bearing element disclosed by Hebert by making the air inlet mouth and bearing element from thermoplastic material based on the teachings of Cook III. Doing so would improve ease of manufacturing while reducing part weight (par. 0057), as suggested by Cook III.

Regarding claim 2, Hebert discloses wherein the bearing element includes a bearing plate (see annotated fig. 6) supporting the air circulation duct

Regarding claim 3, Hebert discloses a seal disposed (24, fig 6) between the bearing plate and the air circulation duct.

Regarding claim 4, Hebert discloses wherein the bearing element includes a base (annotated fig 6) fastened to the peripheral collar to form the pressure barrier (they are formed together from one piece thus would form a pressure barrier air wouldn’t pass through).

Regarding claim 5, Hebert discloses wherein the base of the bearing16Attorney Docket No.: 0102-000436/US element is L-shaped and comprises a first branch (annotated fig 6) fastened to and parallel to the peripheral collar, and a second branch (annotated fig 6) that forms the pressure barrier.

Regarding claim 8, Hebert discloses wherein the air inlet mouth and the peripheral collar are integrally made in one piece (the whole structure including the air inlet mouth, collar, and bearing element are all one piece).

Regarding claim 10, Hebert discloses an inner fixed structure (everything moves inward from the nacelle so therefore it would be an inner fixed structure) of an aircraft nacelle (nacelle is where the panel is) including an air intake scoop according to Claim 1.

Regarding claim 11, Hebert discloses an aircraft nacelle (the aircraft panel is part of a nacelle) including an air intake scoop according to Claim 1

	
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert in view of Cook III as applied to claim 1 above, and further in view of Kerry (2940692)
Regarding claims 6 and 7, Hebert teaches a bearing element (annotated fig 6), with a bearing plate (annotated fig 6) and a first branch of a base of a bearing element (annotated fig 6) fastened to the peripheral collar.
Hebert as modified by Cook III does not disclose wherein the bearing element includes stiffeners, wherein the stiffeners are disposed between a bearing plate of the bearing element and a first branch of a base of the bearing element, the stiffeners being substantially perpendicular to the bearing plate and the first branch of the base.
Kerry teaches an engine nacelle bearing element (46, fig 4) including stiffeners (45, fig 4), wherein the stiffeners are disposed between a bearing plate (top wall 35, fig 4) of the bearing element and a first branch of a base (bottom wall 44, fig 4), the stiffeners being substantially perpendicular to the bearing plate and the first branch of the base (the stiffeners extend all the way from the bottom support structure to the top support structure in one continuous line, meaning that the ribs would be perpendicular to the branches of the bearing element).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bearing element disclosed by Hebert as modified by Cook III by adding stiffening rails to the bearing element perpendicular to the bearing plate and the first branch of the base based on the teachings of Kerry. One of ordinary skill in the art would recognize that putting stiffening rails on a bulkhead is a good way to provide additional support to a structure while limiting the amount of weight added.
Response to Arguments
Applicant’s arguments, see remarks, filed 8/31/2022, with respect to the 112b rejection of claim 7 have been fully considered and are persuasive.  The rejection of claim 7 has been withdrawn. 
Applicant's arguments filed 8/31/2022 have been fully considered but they are not persuasive. Applicant argues that that Hebert does not disclose the air inlet mouth of applicants disclosure as a gap through which a portion of air 50’ enters. This argument is not persuasive, because all that is claimed is “an air inlet mouth having a wall projecting from one side of the panel opposite the drawn air flow”. All that is needed for the claim is a wall projecting from one side of the panel opposite the drawn air flow which Hebert flows. Having a gap through which air enters into the cavity within the scoop is not claimed and thus does not need to be taught by Hebert in order to reject the claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN V MEILLER/Examiner, Art Unit 3741        /TODD E MANAHAN/                                                   Supervisory Patent Examiner, Art Unit 3741